Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9/23/22 has been entered and made of record. Claims 1 and 7-8 are amended. Claim 4 is cancelled. Claims 1-3 and 5-13 are pending.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No 10,861,241 in view of Kimenkowski (US 2015/0130701). Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Present Application 17/114,491
1
US Patent No 10,861,241
1


Table 2 provides a comparative mapping of the limitations of claim 1 of the present application when compared against the limitations of claim 1 of Patent Application No 10,861,241. The differences have been bolded to further emphasize their similarity. 
Present Application 17/114,491
US Patent No 10,861,241
1. A floorplan visualisation system, the system comprising: 

a visualisation studio; a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualisation studio; a controller computer comprising: 

a mobile user interface; and a video output operably coupled to the matrix of projectors for controlling the video projected from such, wherein, in use: the controller computer is configured for: receiving floor plan representative data; 

segmenting the floor plan representation data into a plurality of display segments; and 

outputting the plurality of display segments to respective projectors, and wherein the controller computer is configured for receiving scale adjustment commands via a scale adjustment control of the user interface and for adjusting the scale of the segments to display a floor plan representation on the floor surface to a real world scale, wherein the controller is configured for panning the floorplan representation according to the position of a user of the mobile user interface.
1. A floorplan visualisation system, the system comprising: 

a visualisation studio; a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualisation studio; a controller computer comprising: 

a user interface; and a video output operably coupled to the matrix of projectors for controlling the video projected from such, wherein, in use: the controller computer is configured for: receiving floor plan representative data;

segmenting the floor plan representation data into a plurality of display segments; and 

outputting the plurality of display segments to respective projectors, and wherein the controller computer is configured to receiving scale adjustment commands via a scale adjustment control of the user interface and for adjusting the scale of the segments to display a floor plan representation on the floor surface to a real world scale, and wherein as the user approaches an edge of a projection surface, the display module is configured to pan the floor plan in an opposite direction away from the approached edge so as to allow the user to view a formerly clipped edge of the floorplan.

Kimenkowski further discloses a mobile user interface 36 in Fig 1. Thus, claim 1 of the present application would have been obvious to one of ordinary skill in the art at the time of the invention to include in US Patent No 10,861,241 in view of Kimenkowski.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh et al. (US 2008/0297740) in view of Kimenkowski (US 2015/0130701).
As to Claim 1, Huynh teaches a floorplan visualisation system (Huynh, Abstract and [0005-0006]), the system comprising:
a visualisation studio (Huynh discloses “projecting the layout onto the floor” in [0009]);
a matrix of ceiling mounted edge-blended overlapping projectors projecting onto a floor surface of the visualization studio (Huynh, [0012, 0037] and Fig 1-3);
a controller computer comprising:
a video output operably coupled to the matrix of projectors for controlling the video projected from such (Huynh, [0038] and Fig 1 & 3), wherein, in use:
the controller computer is configured for:
receiving floor plan representative data (Huynh discloses “The projector mechanisms receive the selected image to be displayed from the computing apparatus” in [0014], see also [0038]);
segmenting the floor plan representation data into a plurality of display segments; and outputting the plurality of display segments to respective projectors (Huynh discloses “wherein the single image is parsed into separate images, and wherein the separate images are projected onto the projection surface via the projector mechanisms to reform the single image on the projection surface” in [0016], see also [0038]), and
wherein the controller computer is configured for receiving scale  adjustment commands via a scale adjustment control of the user interface and for adjusting the scale of the segments to display a floor plan representation on the floor surface to a real world scale (Huynh discloses “the grid may be generated by a user, designer or operator with the use of computer aided drafting software” in [0018]; “a user may select which grid or image to display on the projection surface, enabling a rapid transition from a first displayed image or grid to a second displayed image or grid projected onto the projection surface… allowing rapid switching between grid layouts” in [0019]; “Layout 16 preferably comprises grid lines 2 and indicia 15, wherein grid lines 2 identify the area for individual exhibitors to set up” in [0035]; “first projector mechanism 3a preferably projects first projection field 7 onto floor 4. Second projector mechanism 3b preferably projects onto floor 4 in second projection field 9 while third projector mechanism 3c preferably projects into third projection field 11, wherein projection fields, 7, 9 and 11 form layout 16” in [0037]. Here, Huynh teaches a user interface to allow user to define and switch a grid, while each grid defines the area for individual projector to project image to the corresponding projection surface so as to form a large single image on the floor.)
Huynh doesn’t explicitly teach a mobile user interface and panning based on the position of the user. The combination of Kimenkowski further teaches following limitations:
A mobile user interface (Kimenkowski disclose a mobile user interface 36 in Fig 1-4); and
wherein the controller is configured for panning the floorplan representation according to the position of a user of the mobile user interface (Kimenkowski disclose “means that individuals can walk about the confines of that environment and in a sense in a real time physically and independently engage that object moving it from one point to another or altering its dimensions as required” in [0037]; “As can be seen this then correlates to actual movement of the virtual generated three dimensional object image (22) wherein the grouping of the desk (38) and chair (40) also move in the same direction caused by the corresponding movement of the tangible object (28) which the user (44) has shifted” in [0059]. Here, Kimenkowski teaches a user interaction (select and move) with a virtual image in a physical environment. It is well-known that a user interaction may be a panning operation. It is rendered obvious as a design choice (see MPEP 2144.04) that would have no impact on the function or results of the claimed invention.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh with the teaching of Kimenkowski so that user manipulation on virtual objects, such as, pick up an object and move it instantaneously from one point to another, becomes a reality even in the world of virtual created object images (Kimenkowski, [0023]).

As to Claim 9, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 1. The combination of Mutton further teaches wherein the controller computer is configured for augmenting regions of the floor plan representation with at least one of a texture and colour overlay (Huynh discloses “the projector mechanisms may also project indicia within the grid. These indicia may include, but are not limited to a name, number, design, logo or trademark identifying the exhibitor who is designated the area partitioned by the grid” in [0017], see also [0022]. Kimenkowski further discloses “the computer portable computer tablet or smart phone allows user interaction so as to adjust colours of the generated two dimensional and/or three dimensional and/or stereoscopic three dimensional virtual object image” in [0030], see also [0032].)


Claims 2-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Kimenkowski and Bell et al. (US 2009/0077504).
As to Claim 2, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teach a user position monitoring subsystem for detecting a position of a user on the floor surface (Bell discloses tracking the user position over time to determine velocity, acceleration and other characteristics in [0077]; user detection and a visual indication of user position relative to the digital object in [0046]; “identifying regions of high density” in [0070], see also [0077].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Kimenkowski with the teaching of Bell so as to recognize the user or objects in the space to detect the user interaction with the objects (Bell, [0045-0056]).

As to Claim 3, Huynh in view of Kimenkowski and Bell teaches a floorplan visualisation system as claimed in claim 2, wherein the system further comprises an image capture device and wherein the position of the user is determined utilising image processing of image data captured by the image capture device (Bell discloses “Such cameras may cover different areas where one camera may focus on close-up interaction while the other camera focuses on distant interaction… For example, the area closest to the display 160 may be processed at a higher resolution in order to resolve a user's 140 individual fingers 150 near the display 160 with more accuracy” in [0037]; recognize and track 3D representation of the user in [0039]; see also [0077].)

As to Claim 5, Huynh in view of Kimenkowski and Bell teaches a floorplan visualisation system as claimed in claim 2, wherein the controller computer is further configured for receiving floor plan interaction data representative of at least one user interaction area on the floor plan representation and an associated interaction action, and, when detecting the coincidence of the position of the user and the at least one user interaction area, the controller computer is configured for implementing the associated interaction action (Huynh discloses “The projector mechanisms receive the selected image to be displayed from the computing apparatus” in [0014]. Bell further discloses “Facial recognition algorithms used may be image based or video based. This information may be used to identify users, especially in situations where they leave and return to the interactive area as well as change interactions with displayed content based on face, gender, identity, race, facial expression, or other characteristics” in [0043]; 3D data about the position of a user in [0058]; see also [0077-0079].)

As to Claim 6, Huynh in view of Kimenkowski and Bell teaches a floorplan visualisation system as claimed in claim 5, wherein the associated interaction action comprises replacing the floor plan representation with another floor plan representation (Huynh discloses “a user may select which grid or image to display on the projection surface, enabling a rapid transition from a first displayed image or grid to a second displayed image or grid projected onto the projection surface…allowing rapid switching between grid layouts to meet the needs of subsequent exhibitor groups” in [0019].)

As to Claim 7, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teaches wherein the mobile user interface is a touch sensitive user interface configured for receiving on-screen user gestures and wherein the controller is configured for projecting corresponding markings at respective locations of the floor plan representations (Huynh discloses “Each projector mechanism 3a, 3b, 3c of plurality of projectors 3 may also preferably project indicia 15 which may comprise names, numbers, logos, designs, trademarks or other indicia” in [0037]. Kimenkowski further discloses “In preference the computer, portable computer tablet or smart phone includes a software application for user interfacing such that the computer portable computer tablet or smart phone allows user interaction” in [0029]. Bell further discloses “method for processing gesture-based user interactions with an interactive display…An icon is displayed for interacting with the on-screen image of the digital object, the icon corresponding to the hand of the user in the defined three-dimensional space. The activation level corresponds to a position of the hand of the user over time” in [0010]; “The shape of the user(s) rendered in the virtual space may be combined with markers on the user's hands 150 that are displayed when the hands are in a position to interact with on-screen objects” in [0051]; user interaction with on-screen objects in [0057]; see also touch space 250 in Fig 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Kimenkowski with the teaching of Bell so as to process gesture-based user interactions with an interactive display (Bell, [0010]).

As to Claim 8, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 1. The combination of Bell further teaches wherein the mobile user interface is a touch sensitive user interface configured for receiving on-screen cut and drag user gestures and wherein the controller is configured manipulating subregions of the floor plan representation according to the cut and drag user gestures (Bell discloses object segmentation and object detection algorithms in [0041, 0072]; feature extraction and classification in [0042]; “method for processing gesture-based user interactions with an interactive display” in [0010]; “Users 140 may use specific gestures to pick up, drop, move, rotate, or otherwise modify virtual, digital objects 164 displayed on-screen” in [0060]; dragging gesture in [0044].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Kimenkowski with the teaching of Bell so as to utilize object recognition algorithms to recognize objects in the display area and apply user interaction on the recognized object (Bell, [0044-0045]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Kimenkowski and Mutton et al. (US 2013/0179841).
As to Claim 10, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 9, wherein the controller computer comprises a database of overlays and wherein, in use, the controller computer is configured for receiving a selection of an overlay from the overlays via the user interface and augmenting a region of the floor plan representation utilising the selected overlay (Mutton discloses selecting overlay in [0023]; providing a list of user selectable styles or lighting options for user to select view a room in different style or lighting in [0050-0051], database in Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Kimenkowski with the teaching of Mutton as so to overlay the content to customize the view of the display by changing one or more properties (Mutton, [0023]).

As to Claim 11, Huynh in view of Kimenkowski and Mutton teaches a floorplan visualisation system as claimed in claim 9, wherein the floor plan representative data comprises region representative meta data and wherein the controller computer is configured for overlaying a region represented by the region representative meta data with the overlay (Mutton, [0023]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Kimenkowski, Mutton and Bell.
As to Claim 12, Huynh in view of Kimenkowski and Mutton teaches a floorplan visualisation system as claimed in claim 11. The combination of Bell further teaches wherein the controller computer is configured for determining the region representative meta data utilising image analysis of the floor plan representative data (Bell discloses object detection by utilizing object recognition algorithms to recognize the appearance or shape of the object, RFID tags in the object or a particular pattern on an object for identification information in [0045].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh, Kimenkowski and Mutton with the teaching of Bell so as to detect the object by utilizing object recognition algorithms to provide further identification information (Bell, [0045]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huynh in view of Kimenkowski and Finn et al. (US 2014/0210856).
As to Claim 13, Huynh in view of Kimenkowski teaches a floorplan visualisation system as claimed in claim 1. The combination of Finn further teaches wherein the controller computer comprises a database of object representations and wherein, in use, the controller computer is configured for receiving an object selection via the user interface and overlaying a representation of the object selection over the floorplan representation at a position specified using the user interface (Huynh teaches projecting a layout with indicia on the floor in [0037]. Finn further discloses a marker can be placed at a predetermined set of coordinated associated with marker locations on the external element in [0035]; user can select a marker from a plurality of markers to be associated with the selected portion of the 3D model of the internal elements in the AR module in [0057]; “The AR module 124 can also be used to associate a 3D digital model of the internal elements with a selected marker so that the 3D digital model can be displayed as a virtual object overlaid in relation to a position, orientation, and size of a marker in the real environment using a mobile device” in [0031]. Here, Huynh ‘s layout projected on the floor may be modified by the teaching of Finn to include a plurality of markers; a user may select one of the plurality markers to retrieve the 3D model of the internal elements for overlaying on the position of the marker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Huynh and Kimenkowski with the teaching of Finn so as to provide an augmented reality image comprising a real view of the external element overlaid with the 3D model of the internal elements in relation to the marker according to the relation data (Finn, [0035]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612